Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As to claims 16 and 24, Hedayat’s ‘249 longitudinal extent of finger sections 412 are not “perpendicular” (line 2 from last, claim 16) to the longitudinal extent of the openings 534.  Thus, claim 16 is allowable over Hedayate only because Hedayat does not teach the combination of “plurality” (line 2 from last, each of claims 16 and 24), with remaining claim limitations of each of those 2 claims.  Hedayate does teach the subcombination (i.e. remaining claim limitations), but not the combination.

    PNG
    media_image1.png
    409
    654
    media_image1.png
    Greyscale


	As to claim 16, note was made of the combination of lines 6-8 (especially, “upper” (lines 6,7) and “same” (line 7)), with remaining claim limitations.  The combination rejection of the Final Office Action taught the subcombination (i.e. remaining claim limitations), but not the combination.  
upper” (lines 7,8) and “same” (line 8)), with remaining claim limitations.  The combination rejection of the Final Office Action taught the subcombination (i.e. remaining claim limitations), but not the combination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861